Citation Nr: 1806203	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  11-24 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 30 percent from January 24, 2011 for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Board notes that this issue was previously characterized as entitlement to a rating in excess of 10 percent prior to January 24, 2011 and in excess of 30 percent thereafter. The Board finds this is improper. The Veteran initially filed a claim for entitlement to service connection for PTSD in June 2009. A rating decision, issued January 5, 2010 granted the Veteran a rating of 10 percent, and that decision became final. On January 24, 2011, the Veteran filed a new claim for a rating in excess of 10 percent for PTSD. Initially, the RO, in a June 2011 rating decision, denied a rating in excess of 10 percent. The Veteran filed a timely appeal of the June 2011 rating decision. In a July 2012 rating decision, the RO granted a 30 percent rating from January 24, 2011, which is the date the Veteran filed the claim that is now on appeal. However, as the January 2010 rating decision became final, the time period prior to the Veteran filing his January 24, 2011 claim is not on appeal.  As such, the Board has recharacterized the issue as noted above.

A Travel Board hearing was scheduled in November 2012. The Veteran did not appear at the hearing. Thus, the hearing request is deemed withdrawn. 38 C.F.R. § 20.704(d).

The Board remanded this matter in August 2014 and May 2017 for additional development. In consideration of the appeal, the Board is satisfied there was substantial compliance with the remand directives and will proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).

A Supplemental Statement of the Case (SSOC) was issued by the RO in July 2017.


FINDING OF FACT

The Veteran's service-connected PTSD has not been manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such as panic attacks, impaired speech, impaired judgment, or difficulty maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for PTSD have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). 

Additionally, the Board finds there has been substantial compliance with its May 2017 remand directives. VA treatment records from August 2014 were associated with the Veteran's claims file, and a VA examination was conducted in May 2017. 

Based on the foregoing, the Board finds the RO substantially complied with the mandates of the remand, and no further remand is necessary. Stegall, 11 Vet. App. at 268. Therefore, the Board will proceed to review and decide the claim based on the evidence of record.




II. Increased Rating - PTSD

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Reasonable doubt as to the degree of the disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

The Court has held that, in determining the present level of a disability for an increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provide the following ratings for psychiatric disabilities, including PTSD:

A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, and recent events). 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under the formula, a 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Diagnostic and Statistical Manual of Mental Health Disorders (4th ed. 1994) (DSM-IV). GAF scores ranging from 61 to 70 indicate some mild symptoms or some difficulty in social and occupational functioning. DSM-IV; 38 C.F.R. §§ 4.125, 4.130. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria. Carpenter, 8 Vet. App. at 242. An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned). See 38 C.F.R. § 4.126(a). Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment. Id.; see also 38 C.F.R. § 4.126, VACOPGREC 10-95, 60 Fed. Reg. 43186 (1995).

The United States Court of Appeals for the Federal Circuit held that evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating." Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The symptoms listed are not exhaustive, but rather, "serve as examples of the type and degree of symptom, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation . . . requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'" Vasquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411.

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission." 38 C.F.R. § 4.126(a). The Board must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination." Id.

The Veteran has sought regular treatment for his PTSD at VA since January 2009. During this time, the Veteran has consistently reported the following symptoms: avoidance and isolation behaviors, anger and irritability, difficulty concentrating, and flashbacks. The Veteran reported occasional periods of depression, though corresponding notations often include references to this depression being related to the weather, finances, death or illness of family or friends, or other significant stressful events.  He also noted that he occasionally had difficulty sleeping, noting that these issues were more frequent in the days before and after his VA treatment appointments. He endorsed occasional, but infrequent, nightmares about his traumatic experiences in Vietnam. The Veteran also endorsed a history of substance abuse but noted that he has been sober for years and has also quit smoking. 

The Veteran reported that he had difficulty in crowds or being around people, noting that he will either not go to social events or public spaces or he will often leave early due to panic symptoms. However, he reported that he enjoyed hunting and fishing, and indicated he would do these activities with friends or family members. He noted these activities, and staying busy in general, helps him to avoid thinking about his traumatic experiences.

VA treatment providers have reported that the Veteran's speech, behavior, appearance, and hygiene were within normal limits. He was consistently noted to be fully oriented with no indication of homicidal or suicidal ideation. His mood was occasionally anxious and irritable, but was often reported to be normal. Treatment providers also noted that the Veteran's left leg shakes, which was noted to be a chronic problem. Finally, treatment providers consistently noted that the Veteran utilized his social support group and had logical thoughts and normal speech with good insight and judgment.

The Veteran has attended multiple VA examinations over the course of the period on appeal. In August 2010, the Veteran attended a VA psychiatric examination shortly after filing a claim for anxiety and depression secondary to his service-connected PTSD. The examiner found that the Veteran did not meet the DSM-IV criteria for a separate anxiety or depressive disorder. The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 65.  The examiner further noted that the Veteran was fully employable and able to tolerate stress, schedule requirements, and interpersonal interactions in the workplace. Additionally, it was noted that the Veteran would be able to manage his finances. 

At another VA examination in April 2011, the Veteran reported the following symptoms: avoidance behaviors, nervousness, depression, irritability, intrusive thoughts a few times per month, shaking legs when he becomes nervous, and some night sweats but no nightmares. He also reported panic symptoms such as feeling sick to his stomach and feeling like he cannot breathe when in larger groups of people. The Veteran reported that he often avoided social events or stores, and if he did go to these places, he would often leave early due to his symptoms. The Veteran indicated he had difficulty eating, though he did not have any weight loss concerns, and sleeping, especially in the days immediately before and after VA appointments and examinations. The Veteran reported that he stopped working in 1977 after a work-related accident. He indicated he had a good marriage as well as good relationships with his children and grandchildren, noting that he typically saw them on a weekly basis. 

The VA examiner noted that the Veteran was fully oriented, his thoughts were logical and coherent, his speech was normal, his hygiene was good, and he was able to complete all basic activities of daily living. No homicidal or suicidal ideation was noted, and the Veteran did not display psychotic, obsessive, or ritualistic behaviors. Some difficulty with memory was noted, but not to the extent that he would forget appointments. The examiner acknowledged the Veteran's reported panic symptoms, but opined that these symptoms were not full-blown panic attacks but rather, were episodes of increased anxiety. The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 65, noting that the Veteran's symptoms were mild, had not significantly changed since his last VA psychiatric examination, and would not interfere with his ability to work or manage his finances.

At an April 2012 VA examination, the Veteran's symptoms were largely unchanged. He continued to report avoidance behaviors, restless legs, some difficulty sleeping immediately before and after examinations, irritability and anger, depression, crying spells, intense psychological distress and physiological reactivity on exposure to internal or external cues, marked diminished interest or participation in significant activities, hypervigilance, exaggerated startle response, anxiety, panic attacks weekly or less often, and disturbances in motivation or mood. The Veteran continued to note a good relationship with his wife, children, and grandchildren. He noted that he enjoyed staying busy-occupying his time by hunting, fishing, working in his shop, and attending his grandchildren's activities. He also noted that he assisted his wife in completing household chores. 

The VA examiner diagnosed the Veteran with chronic, but mild, PTSD and assigned a GAF score of 65, noting that the Veteran's symptoms were not severe enough to interfere with social and occupational functioning and had not changed significantly since his last VA psychiatric examination. The examiner noted that the Veteran was fully oriented, his speech was normal, his insight and judgment were fair, and there did not appear to be in impairment of his thought processes or ability to communicate. The examiner noted that the Veteran did have a visible shaking in his legs when he discussed his symptoms and avoidance behaviors, and he got tearful when describing his stimuli. The examiner also indicated that the Veteran expressed no homicidal or suicidal ideation.

Another VA examination was conducted in November 2014. The Veteran reported similar symptoms to past examinations, including avoidance behaviors, prolonged psychological distress and marked physiological reactions to internal or external cues, persistent and exaggerated negative beliefs about himself and others, hypervigilance, difficulty sleeping, depressed mood, anxiety, and diminished interest or participation in significant activities, noting that he avoids crowds and often leaves events or stores early. He also continued to note good relationships with his family and that he had maintained friendships through the years.  The VA examiner noted the Veteran was fully oriented with logical and goal-directed speech. His attention, concentration, and hygiene were good, and the examiner felt that the Veteran could manage his finances. The Veteran's diagnosis of PTSD was continued, and his symptoms were noted to be mild.

A final VA examination was conducted in May 2017. The Veteran reported that he was still married and had a good relationship with his wife, children, grandchildren, and great-grandchild, noting that he consistently attended his grandchildren's sporting events and other extra-curricular activities. He continued to hunt and fish, but he also noted that he has taken on more of the household chores as his wife has become sick. He noted increased stress due to his wife's illness and increasing medical difficulties. He also reported symptoms including intrusive thoughts, avoidance behaviors, distressing dreams, persistent and exaggerated negative beliefs and distorted cognitions about the cause or consequences of traumatic events, hypervigilance, and anxiety.

The VA continued the Veteran's diagnosis of PTSD, noting that the Veteran's mood was anxious, but his speech was fluent and productive, his thought processes were clear, coherent and goal directed, and his insight and judgment were average. No psychotic behaviors were observed, and the Veteran denied homicidal or suicidal ideations.  The examiner continued to opine that the Veteran was able to manage his finances, and though his symptoms were chronic, they were stable and had not significantly changed since the last VA examination.

Multiple Buddy Statements were submitted on the Veteran's behalf in April 2010. The Veteran's brother, W.S., noted that after returning from Vietnam the Veteran always seemed depressed and was vocally explosive. He also noted that the Veteran's leg would shake when he was nervous, even after he stopped drinking and started spending more time with his family again. He indicated the Veteran would talk and cry over things that did not seem to warrant such emotion, and he would often verbally fight over small disagreements. 

The Veteran's sister-in-law, M.S., reported that the Veteran is loving and family oriented but is easily upset when things do not go well, and he tends to take on everyone else's problems as his own. She noted that the Veteran would become depressed when he feels he has let someone down. She also indicated that the Veteran's legs shake when he becomes nervous and too much stress will make him nauseous.

The Veteran's spouse, P.S., noted that the Veteran had a history of substance abuse but was now sober. She also noted that his legs shook when he was nervous, got angry over simple things, causing him to isolate himself. She also indicated it was hard to get him to attend social functions, and that, if he did go, he would often leave early. Finally, she noted that the Veteran's gets depressed, angry, and violently ill when he cannot fix other's problems, and generally, he is quick to anger. The Veteran's spouse submitted another Buddy Statement in March 2011 noting that but when he gets home from VA treatment or examinations he is often in a bad place, becoming withdrawn and physically ill.

After considering the entirety of the Veteran's symptomatology reported in the Veteran's claims file, including the Veteran's treatment records, VA examinations, the Veteran's statements, and Buddy Statements from the Veteran's family, the Board finds the Veteran's symptoms do not rise to the level of occupational and social impairment with reduced reliability and productivity due to symptoms such as panic attacks, impaired speech, impaired judgment, or difficulty maintaining effective work and social relationships.

The Veteran's speech was consistently reported to be within normal range. The preponderance of the evidence does not indicate that the Veteran has difficulty understanding complex commands, and despite some mild forgetfulness and memory loss, the Veteran does not have significant memory impairment. Furthermore, VA examinations and treatment records note that any mild forgetfulness and memory loss are likely due to aging, and the Veteran himself has asserted this to be the cause of his forgetfulness.  The Veteran's judgment and thinking were generally reported to be normal.

Additionally, the Veteran consistently reports in treatment records that, despite avoiding large crowds and social gatherings, the Veteran has been able to maintain social relationships with friends and has good relationships with his family members. Furthermore, VA treatment providers consistently opine that the Veteran is able to take direction and would be able to be employed based on the mild nature of his PTSD symptoms. The Board acknowledges that the Veteran has not been employed since 1977. However, the Veteran consistently noted that it was not his PTSD symptoms that caused his retirement, but rather, a work-related accident.

The Board acknowledges that the Veteran's treatment records and VA examinations include indications that the Veteran suffers from panic attacks, but, as noted in the VA examinations, often the Veteran's symptoms do not rise to the level of a panic attack, and the symptoms of panic attacks or full-blown panic attacks occur once a week or less.

Finally, the Board acknowledges the Veteran's other symptoms, including specifically his depression, anger and irritability, and chronic leg shaking, which are consistently reported by the Veteran and his family in their Buddy Statements. The Board notes that the Veteran reports that his depression is often brought on or increased by other events, including poor weather, financial strain, and family death and illness.  Furthermore, the Veteran's depression, anger and irritability, chronic leg shaking, hypervigilance, and avoidance behaviors, are consistently noted by VA examiners and treatment providers to be mild, and do not likely have a significant impact on his family or social relationships or impair him occupationally. 

The Veteran's was also consistently assigned a GAF score of 65 throughout his VA examinations. This GAF score is consistent with mild PTSD symptoms and only indicates some social and occupational impairment.

Because the Veteran's symptoms related to his diagnosis of PTSD do not more closely approximate those required for a 50 percent rating, the Veteran's currently assigned 30 percent rating is proper, and a rating in excess of 30 percent from January 24, 2011 is denied.





ORDER

Entitlement to a rating in excess of 30 percent from January 24, 2011 for PTSD is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


